Candler, Justice.
The bill of exceptions assigns error on the trial judge’s refusal to sanction a petition for the writ of habeas corpus. The petition for such writ is not incorporated in the bill of exceptions or otherwise verified by the trial judge and, under the rulings in Blanchard v. Balkcom, 217 Ga. 334 (122 SE2d 215) and Black v. Balkcom, 217 Ga. 528 (123 SE2d 723), the petition is not legally before us for consideration; and since it is not, the writ of error must be and is

Dismissed.


All the Justices concur.